DETAILED ACTION
	In Reply filed on 24 August 2021, claims 1-14 are pending. Claim 1 is currently amended, and no claim is canceled. Claims 3-14 are newly added. Claims 1-14 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 14 is directed to an invention that lacks unity with the invention originally claimed for the following reasons: 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-13, drawn to an embossing apparatus.
Group II, claim(s) 14, drawn to a method of manufacturing a decorative sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of the embossing apparatus of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nauta and Schmidt (see the paragraphs regarding claim 1 in the section of Claim Rejections - 35 USC § 103). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta et al. (US 4,211,743, hereinafter Nauta) in view of Schmidt (US 20100032867 A1).
Regarding claim 1, Claim 1 recites the limitation “the embossing apparatus is configured so that conveyance of the base material between the molding unit and the resin elastic unit produces a pattern based on the concavo-convex shaped molding unit on the front face and leaves the back face substantially unchanged,” and the limitation is related to intended use and fails to require structures other than the ones recited in the claim 1 above this limitation (i.e., claim 1 lines 1-14). If a prior art apparatus teaches all the structural limitations of a claim but does not differentiate the claimed apparatus other than the recitation of intended use, the claim would be rejected over a reference which taught all the structural limitations of the claim (MPEP 2114 II.).
Nauta teaches an embossing apparatus (10) comprising:
an embossing die (first roller 16) which includes a concavo-convex shaped molding unit (primary embossing pattern 34 formed by lands 36 and recesses 38 in rubber sleeve 18) which is in contact with a front face of a base material (web 28) (column 3 lines 26-28; column 4 lines 13-21; FIGURES 1, 3, 3A, 4A); and
an embossing receiving die (second roller 20) including a resin elastic unit (rubber sleeve 22) which is in contact with a back face of the base material (web 28) (column 3 lines 26-28; column 3 lines 44-46; FIGURES 1, 3), wherein
in the molding unit (embossing pattern 34 in rubber sleeve 18), a height difference (P) between a top portion of a convex portion (land 36) and a bottom portion of a concave portion (recess 38) is a first value (P) (FIGURES 3, 4A), and
in the resin elastic unit (rubber sleeve 22),
a thickness (T’) of the resin elastic unit in a direction perpendicular to the outer surface of the embossing receiving die is a second value (T’) which is equal to or greater than the first value (P) (column 4 lines 55-56: the overall thickness T’ of rubber sleeve 22 is preferably in the same range as that (T) of rubber sleeve 18, i.e., the overall thickness T of rubber sleeve 18 includes the concave-convex shaped molding unit with the first height of P; see FIGURES 3, 4A),
wherein the embossing die (16) and the embossing receiving die (20) sandwich the base material (28) between the molding unit (34) and the resin elastic unit (22) (column 3 line 68 – column 4 line 3: web 28 is passed into the roll nip formed between first roller 16, second roller 20, and their associated rubber sleeves 18, 22; FIGURES 1, 3), and 
wherein the embossing apparatus (10) is configured so that conveyance of the base material (28) between the molding unit (embossing pattern 34 in rubber sleeve 18) and the resin elastic unit (rubber sleeve 22) produces a pattern based on the concavo-convex shaped molding unit on the front face (column 5 lines 63-66: the finished embossed material is seen to provide a plurality of irregularly-shaped lands 36a and recesses 38a corresponding generally to lands and recesses 36 and 38 of sleeve 18; FIGURES 5, 5A). 
	However, Nauta does not specifically teaches that (1) a surface which forms an outer surface of the embossing receiving die is a non-patterned surface, (2) the conveyance of the base material between the molding unit and the resin elastic unit leaves the back face substantially unchanged. 
	Schmidt teaches a method of embossing an air-laid or double recrepe absorbent fabric including: providing a web of fabric, moving the web material along a web material path, providing a rotary embossing roller and a cooperating backing roller being composed of a soft rubber compound (abstract; FIGURES 3, 5, 6A, 6B).  Schmidt teaches that (1) a surface (a continuous surface 38) which forms an outer surface (38) of the embossing receiving die (a smooth soft rubber backup roller 36) is a non-patterned surface (soft rubber coating 46) (¶ [0032], ¶ [0040]; FIGURES 3, 5, 6A, 6B), (2) the conveyance of the base material between the molding unit and the resin elastic unit leaves the back face substantially unchanged (¶ [0043]; FIGURE 10). Of note, although Schmidt does not explicitly discloses that the back face is left substantially unchanged, it is implied when (A) the soft rubber coating 46, which is in 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the embossing apparatus of Nauta to have a smooth and soft rubber coating surface on the embossing receiving die and further to be configured to obtain the back face of the base material unchanged (for example, by having a raised emboss surface of about 0.5 percent to 35 percent of the emboss roller total surface area (¶ [0014]), or the embossing die and the embossing receiving die are set apart to nip a thicker base material than the thickness of the pattern in the molding unit) as taught by Schmidt in order to yield known results and a reasonable expectation of successful results of obtaining an embossed product without significant change in overall thickness or strength of a base material and maintain the original overall packaged product thickness (Schmidt: derived from ¶ [0030]). 
	Regarding claims 4-6, claims 4-6 recites the limitations (1) the embossing die is configured to apply a pressing force of 2000 N/cm or less onto the base material when modified Nauta teaches all the claimed limitations and motivation to combine as presented above in the paragraphs regarding claim 1. 
	Regarding claims 7, modified Nauta teaches that the resin elastic unit has a first hardness of A90 or less (i.e., A45 to A80) and the first hardness is less (i.e., at least A5) than a second hardness (i.e., A50 to A85) of the embossing die (Nauta: column 2 lines 12-19: the resilient surface of the first embossing member has a hardness of about 50 to 85 durometer on the Shore A scale and is at least about 5 durometer (Shore A scale), preferably 5 to 15 durometer, harder than the resilient surface of the second embossing member, and accordingly, the resilient surface of the second member has a hardness of about 45 to 80 durometer (Shore A scale). Thus, the disclosed first hardness of Nauta anticipates the recited first hardness in claim 7. 
Regarding claims 8, modified Nauta teaches that the resin elastic unit has a first hardness of A60 or less (i.e., A45 to A80) (Nauta: column 2 lines 12-19). Although the disclosed first hardness of Nauta does not anticipate the recited first hardness in claim 8, the disclosed hardness overlaps the recited hardness in the range of A45 to A60.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
	Regarding claims 9, modified Nauta teaches that the resin elastic unit has a thickness in a range from 2.8 mm to 20 mm (Nauta: column 4 lines 55-58: the overall thickness T' of rubber sleeve 22 is preferably in the same range as that of rubber sleeve 18; claim 4: said resilient surfaces have a thickness of about 0.16 to 1.27 centimeters (i.e., 1.6 to 12.7 mm); Schmidt: ¶ [0040]: a rubber covering 46 of a predetermined thickness, wherein the rubber covering 46 is greater than 0.030 inches thick (i.e., at least 7.6 mm)). Although the thickness of modified Nauta does not anticipate the recited thickness, the disclosed thickness overlaps the recited thickness in the range of 2.8 to 12.7 mm or 7.6 to 20 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
	Regarding claims 10-13, modified Nauta teaches that the resin elastic unit is provided by silicone rubber (Nauta: claim 5). Silicone rubber is one of the materials that the Instant Specification listed as the material of the resin elastic unit (Instant th line from the bottom).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977) (MPEP 2112 III.).  Thus, although modified Nauta does not explicitly disclose the properties of the resin elastic unit, such as a compression stress relaxation (as recited in claims 10 and 12), an impact resilience coefficient (as recited in claims 11 and 12), and a compression set (as recited in claim 13), the silicone rubber intrinsically has the recited properties, and it would be obvious to one of ordinary skill in the art that the silicone rubber would have such properties as recited in claims 10-13. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nauta and Schmidt as applied to claim 1 above, and further in view of Cabe, Jr. et al. (US 4,859,519, hereinafter Cabe).
Regarding claim 2, modified Nauta teaches that the embossing apparatus (10) further comprises a heating unit which generates heat (Nauta: column 3, lines 52-54: rollers 16 and 20 may be heated internally by circulating therein oil or water or steam, as is known in the art), and the heating unit is provided in the embossing dies and heats the embossing die (Schmidt: ¶ [0041]: it is also possible to heat the raised hard emboss roller 32, the smooth soft rubber backup roller 36, or both). However, modified Nauta does not specifically teach that the heating unit not provided in the embossing receiving die.
Cabe teaches a method and an apparatus for preparing an embossed film having improved comfort and consumer acceptance with enhanced texture and physical properties of the film (abstract, column 1 line 65 – column 2 line 8). The embossing station comprises macro embossing roll 13 (i.e., embossing die) and rubber coated anvil roll 14 (i.e., embossing receiving die), and embossing roll 13 is a steel roll having a pronounced embossing pattern (column 2 lines 64-67), and anvil roll 14 is a steel roll having a rubber sleeve to provide a resilient backing surface for the embossing roll (column 2 lines 64-67; column 3 lines 2-4). Cabe also teaches that rolls 13 and 14 are individually driven at synchronized speeds, and embossing roll 13 is heated and forced against anvil roll 14 under controlled pressure (column 3 lines 4-7). Thus, it would be obvious that the embossing roll 13 is selectively heated without heating of anvil roll 14. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the embossing apparatus of modified Nauta to have a heated embossing die and non-heated embossing receiving die as taught by Cabe in order to yield known results or a reasonable expectation of successful results of improved comfort and consumer acceptance with enhanced texture and physical properties of an embossed film (Cabe: derived from column 1 line 65 – column 2 line 8, column 3 lines 6- 18).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nauta, Schmidt, and Cabe, as applied to claim 2 above, and further in view of Dias et al. (US 20070001333 A1, hereinafter Dias). 
Regarding claim 3, modified Nauta teaches all the claimed limitations but does not specifically teach that the heating unit is embedded in the embossing die. 
Dias teaches an apparatus and method for forming a textured polymeric film (abstract). The calendaring apparatus 35 (i.e., embossing apparatus) includes structures 40 (i.e., heating unit) that are conductive to eddy current heating, being embedded within the first roller 36 (i.e., embossing die) such that structures 40 are proximate to but within the boundary 44 formed by the surface of the first roller 36, and the structures 40 may be switched on or off as shown in the numeral references 48 and off, respectively (¶ [0047], ¶ [0048]; FIGURE 9).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the embossing die of modified Nauta to have a heating unit embedded in the embossing die as taught by Dias in order to obtain known results or a reasonable expectation of successful results of effectively heating of the embossing die with an improved mechanism to control the transient temperature gradient of an embossed film (Dias: derived from ¶ [0005]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiina et al. (US 20090117330 A1) teach a method and an apparatus of making a multi-layer embossed release sheet with substantially unchanged back face of the embossed sheet as recited in claim 1 (abstract; FIGURES 20, 22, 23). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        /LEITH S SHAFI/Primary Examiner, Art Unit 1744